Citation Nr: 0606966	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-26 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1976 
to September 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is unemployable due to his 
service-connected disabilities, which are: rheumatic heart 
disease (rated as 60 percent disabling) and a skin rash 
(rated as 30 percent disabling).  His combined rating is 70 
percent.

The veteran retired from the postal service in February 2003.  
Records reflect that his retirement was associated with a 
disability, but the disability was not identified.

In VA treatment records, the veteran indicated that he no 
longer felt that he could stay employed through the postal 
service, because it was proving to be physically and mentally 
stressful for him; and he stated that he had decided to file 
for VA unemployability on account of problems with his heart.  

The veteran's file is void of a VA examination following the 
veteran's retirement from the postal service.  As no 
contemporaneous examination has been rendered addressing the 
effects of the veteran's service-connected disabilities on 
his employability, the Board finds that an examination is 
needed.




Accordingly, the Board remands this case for the following:

1.  Notify the veteran of information and evidence 
necessary to substantiate his claim for TDIU, what 
evidence, if any, he is to submit, and what 
evidence VA will obtain with respect to his claim.  
Further, ask him to submit any evidence in his 
possession which pertains to this claim.

2.  Obtain VA treatment records for the veteran 
from the Bay Pines VAMC from July 2004 to present.

3.  Request all postal records associated with the 
veteran's February 2003 retirement from the U.S. 
postal service in St. Petersburg, Florida, together 
with any medical records concerning the veteran's 
disability retirement as may be in the possession 
of the Office of Personnel Management at:
 
      Retirement Operations Center
      U.S. Office of Personnel Management
      P.O. Box 200
      Boyers PA 16017-0200

4.  Schedule a VA examination.  Send the claims 
folder to the examiner for complete review of the 
record prior to the examination.  Ensure that the 
examiner conducts any necessary testing and 
addresses the following questions:

      a)  What is the nature and severity of the 
veteran's service-connected disabilities: rheumatic 
heart disease and a skin rash? 

      b)  Without taking his age into account, is 
the veteran precluded from obtaining or maintaining 
any gainful employment (consistent with his 
education and occupational experience) solely due 
to his service-connected disabilities?

5.  When the development requested has been 
completed, the claim for TDIU should be 
readjudicated.  If the benefit sought is not 
granted, the veteran and his representative should 
be provided with a supplemental statement of the 
case and afforded an appropriate opportunity to 
respond before returning the record to the Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 


